Citation Nr: 1547879	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  15-00 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need of the aid and attendance of another person.


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from June 1950 to December 1953 and from July 1954 to November 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran indicated on his December 2014 substantive appeal (VA Form 9) that he wished to testify at a Board hearing before a Veterans Law Judge sitting at the RO.  In a June 2015 letter, the Veteran was advised that his requested Board hearing had been scheduled for September 2015.  However, a review of the Veterans Appeals Control and Locator System reveals that he failed to report to the scheduled Board hearing.  Therefore, the Veteran's request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection is in effect for bilateral defective hearing, rated as 60 percent disabling; adjustment disorder with anxiety and depressed mood associated with bilateral defective hearing, rated as 30 percent disabling; bilateral pes planus, rated as 30 percent disabling; and tinnitus, rated as 10 percent disabling. 

2.  The Veteran's service-connected disabilities do not result in the anatomical loss or loss of use of both feet or one hand and one foot, or blindness in both eyes, or renders him permanently bedridden or so helpless as to be in need of regular aid and attendance.

CONCLUSION OF LAW

The criteria for SMC due to the need of the regular aid and attendance of another person are not met. 38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits. 

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2011 letter, sent prior to the initial unfavorable decision issued in March 2012, advised the Veteran of the evidence and information necessary to substantiate his SMC claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's VA and available private treatment records, as well as records from the Social Security Administration, have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

While the Veteran was not specifically afforded a VA examination for his SMC claim, he submitted an April 2011 SMC examination report from his private treatment provider that fully addressed the criteria for such benefit.  Additionally, in connection with a separate claim for an increased rating for his bilateral defective hearing and tinnitus, he was afforded a VA examination in September 2014 to address the severity of such disability.  The Board finds that such examination reports are adequate to assess whether the Veteran meets the criteria for SMC based on the need for the aid and attendance of another person as such include an interview with the Veteran, a review of the record, and pertinent assessments, addressing the relevant criteria.  Therefore, the Board finds that the examination reports of record is adequate to adjudicate the Veteran's SMC claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

Special monthly compensation at the aid and attendance rate is payable when the Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance. 38 U.S.C.A. § 1114(l). 

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment. 

"Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.  

It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed. They must be based on the actual requirement of personal assistance from others. Id. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Service connection is in effect for bilateral defective hearing, rated as 60 percent disabling; adjustment disorder with anxiety and depressed mood associated with bilateral defective hearing, rated as 30 percent disabling; bilateral pes planus, rated as 30 percent disabling; and tinnitus, rated as 10 percent disabling. 

A review of the record shows that the Veteran has been in receipt of disability benefits from the Social Security Administration for chronic obstructive pulmonary disorder (COPD), asthma, and ischemic heart disease since July 1993.  The Veteran contends that he is in need of regular aid and attendance of another person as he is in a wheelchair and requires the 24-hour use of oxygen.   

An April 2011 VA aid and attendance examination report, completed by the Veteran's private treatment provider, indicates that the Veteran's current diagnoses included urinary frequency, hypertension, A-FS, COPD, benign prostate hypertrophy, constipation, and erectile dysfunction and restricted the Veteran's activities and functions.  Such further noted that the Veteran is able to feed himself and prepare his own meals.  It was noted that the Veteran occasionally needs assistance bathing and tending to other hygiene needs depending on SOA (shortness of air).  It was also indicated that the Veteran was not legally blind, did not require nursing home care, and did not require medication management.  The examiner noted that the Veteran was using oxygen constantly and was unable to walk greater than 10 feet without being SOA.  It was further observed that the Veteran's COPD, A-FS, and hypertension caused the Veteran to be on oxygen constantly. The Veteran used a scooter at home and to go to the doctor's office.  It was noted that the Veteran usually stayed at home except for doctor's appointments and grocery shopping where he used a scooter to maneuver.  It was noted that the Veteran left the home one to two times per week based on COPD exacerbations.  

A September 2014 VA audiological examination reflects that the Veteran's bilateral defective hearing results in difficulty understanding conversation when he is not facing the speaker, in background noise, and when the speaker is at a distance, even with the use of his hearing aids.  It was further noted that his tinnitus did not impact the ordinary conditions of daily life, including the ability to work.

The findings above clearly indicate that, while the Veteran has some difficulties with the activities of daily living, he is not dependent solely on others to perform such daily tasks as dressing and feeding himself, using the bathroom, or eating. Moreover, the evidence does not indicate that service-connected disabilities, irrespective of any impairment from his nonservice-connected disabilities, renders the Veteran unable to protect himself from the hazards of daily living.  The above examination findings otherwise do not reflect that the criteria for aid and attendance are met with consideration of solely service-connected disabilities.  

Similarly, a review of the VA and private treatment records likewise fail to reveal that the Veteran's service-connected disabilities consisting of bilateral defective hearing, adjustment disorder with anxiety and depressed mood, bilateral pes planus, and tinnitus result in the anatomical loss or loss of use of both feet or one hand and one foot, or blindness in both eyes, or renders him permanently bedridden or so helpless as to be in need of regular aid and attendance.

Accordingly, the claim for SMC based on the need for the regular aid and attendance by another person must be denied.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§§ 3.350, 3.352(a).  As the preponderance of the evidence is against this claim, the doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

SMC based on the need of the regular aid and attendance of another person is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


